DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 7-9, 11-21, and 23-24 are amended.  Claims 5 and 6 are cancelled.  New claim 26 is added.   Claims 1-4, and 7-26 are pending in the instant application.  Claims 11-24 remain withdrawn.   Claims 1-4, 7-10, and 25-26 are under examination.  

Response to Amendment
The Amendment by Applicants’ representative Giles N. Turner on 09/09/2022 has been entered.   
Terminal Disclaimer
The terminal disclaimer filed on 09/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,071,971 (U.S. Application No. 16/471,403) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant cancels the rejected claim 5.  The rejection of claim 5 is moot.
Applicant’s amendment to claims 7 and 9 overcomes the rejection of claims 7 and 9.  The rejection of claims 7 and 9 is hereby withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 by further limiting the redox active mass comprising a metal oxide or a mixture of metal oxides to comprising at least one copper oxide obviates the rejection because the cited Jeom-In Baek et a/. discloses NiO-based oxygen carriers (OCs), not a Cu-based oxygen carrier.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and the arguments have been fully considered, but are not sufficient to overcome the rejection in view of the new prior art cited in this Office action necessitated by the amendment.

Claim rejections under Obviousness-type Double Patenting
Applicants’ terminal disclaimer over U.S. Patent No. 11,071,971 has been accepted.  The ODP rejection is hereby withdrawn.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Diego et al., Energy & Fuels, (2005), 19(5), 1850-1856.

Amended claim 1 is drawn to an oxygen carrier solid in the form of particles for a process for chemical looping redox combustion of a hydrocarbon feedstock, comprising:  a redox active mass constituting between 5% and 75% by weight of the oxygen carrier solid, the redox active mass comprising at least one copper oxide and being capable of transporting oxygen in the chemical looping redox combustion process;  a ceramic matrix within which the redox active mass is dispersed, the ceramic matrix constituting between 25% and 95% by weight of the oxygen carrier solid, the said ceramic matrix comprising 100% by weight of at least one oxide having a melting point above 1500°C; a porosity such that: the total pore volume of the oxygen carrier solid, measured by mercury porosimetry, is between 0.05 and 1.2 ml/g, the pore volume of the macropores constitutes at least 10% of the total pore volume of
the oxygen carrier solid; the size distribution of the macropores within the oxygen carrier solid, measured by mercury porosimetry, is between 50 nm and 7 μm.  Said oxygen carrier solid is prepared through the dry impregnation method by reacting alumina γ-Al2O3 (Puralox SCCa 150-200 marketed by Sasol) with CuO, and the pore volume of the particles measured by mercury porosimetry is 0.450 ml/g, see Example 2 [0191-0196].    

De Diego et al. discloses an oxygen carrier solid in the form of particles for a process for chemical looping redox combustion of a hydrocarbon feedstock, comprising:  a redox active mass of CuO (copper oxide); a ceramic matrix of γ-Al2O3 (Puralox Nwa 150-200 marketed by Sasol).  The oxygen carriers with three different CuO/Al2O3 weight ratios (10/90, 15/85, and 26/74) were prepared through the dry impregnation method.  The oxygen carriers were calcinated in air atmosphere at the desired temperature (550, 850, and 950 °C). The total pore volume of the support particles is 0.42 cm3/g, see “Dry Impregnation” and Table 1 (e.g. Cu15Al-DI-850 without agglomeration), right column, p. 1851 to right column, p.1852. 
Even though De Diego et al. is silent on the limitation of the physical property of the oxygen carrier having the pore volume of the macropores constitutes at least 10% of the total pore volume of the oxygen carrier solid; the size distribution of the macropores within the oxygen carrier solid, measured by mercury porosimetry, is between 50 nm and 7 μm, the said physical property above is considered to be the inherited physical property of the oxygen carrier disclosed by De Diego et al., because the oxygen carrier of De Diego et al. was prepared by the same dry impregnation method, calcinated at 850 °C from the same starting material of the ceramic matrix of γ-Al2O3 (Puralox Nwa 150-200 marketed by Sasol) having the total pore volume of the support particles 0.42 cm3/g.     In addition, De Diego et al. discloses the oxygen carrier were used with a particle size of 0.1-0.32 mm (100 μm -320 μm), see “Operating Procedure”, right column, p.1852.
It has long been recognized that a product is inseparable from its properties.  The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. Based on the evidence provided hereby, the Office has established that De Diego et al. anticipates Applicant’s claim 1-4, 7-10, and 26.  

In terms of new claim 25, wherein the at least one oxide of the ceramic matrix has a melting point above 2000°C, the melting point of the ceramic matrix of alumina (Al2O3) disclosed in De Diego et al. is 2,072 °C.  

Alternatively, claims 1-4, 7-10, and 25-26 are also subject to the following 103(a) rejection:
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7-10, and 25-26 are rejected under 35 U.S.C. 103 (a) as unpatentable over the De Diego et al. 

De Diego et al. discloses an oxygen carrier solid in the form of particles for a process for chemical looping redox combustion of a hydrocarbon feedstock, comprising:  a redox active mass of CuO (copper oxide); a ceramic matrix of γ-Al2O3 (Puralox Nwa 150-200 marketed by Sasol).  The oxygen carriers with three different CuO/Al2O3 weight ratios (10/90, 15/85, and 26/74) were prepared through the dry impregnation method.  The oxygen carriers were calcinated in air atmosphere at the desired temperature (550, 850, and 950 °C). The total pore volume of the support particles is 0.42 cm3/g, see “Dry Impregnation” and Table 1 (e.g. Cu15Al-DI-850 without agglomeration), right column, p. 1851 to right column, p.1852. 
Even though De Diego et al. is silent on the limitation of the physical property of the oxygen carrier having the pore volume of the macropores constitutes at least 10% of the total pore volume of the oxygen carrier solid; the size distribution of the macropores within the oxygen carrier solid, measured by mercury porosimetry, is between 50 nm and 7 μm, the said physical property above is considered to be the inherited physical property of the oxygen carrier disclosed by De Diego et al., because the oxygen carrier of De Diego et al. was prepared by the same dry impregnation method, calcinated at 850 °C from the same starting material of the ceramic matrix of γ-Al2O3 (Puralox Nwa 150-200 marketed by Sasol) having the total pore volume of the support particles 0.42 cm3/g.     In addition, De Diego et al. discloses the oxygen carrier were used with a particle size of 0.1-0.32 mm (100 μm -320 μm), see “Operating Procedure”, right column, p.1852.
It has long been recognized that a product is inseparable from its properties.  The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. 
Furthermore, the De Diego et al. teaches using the same dry impregnation method for preparing the same oxygen carriers in the form of particles for the same application, namely a process for chemical looping redox combustion of a hydrocarbon feedstock.  
Optimization of the physical properties of total pore volume of the oxygen carrier solid and the pore volume of the macropores through the same dry impregnation method disclosed in the prior art is a routine optimization. In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process to prepare the desired oxygen carriers.  Therefore, De Diego et al. alternatively would have rendered claims 1-4, 7-10, and 25-26 obvious. 

Conclusions
Claims 1-4, 7-10, and 25-26 are rejected.
Claims 11-24 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731